DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 11/09/21. The same grounds of rejections are maintained in this action as in the nonfinal action dated 08/09/21
Claim Objections
Claim 10 is objected to because of the following informalities: in claim 10 line 2, delete reference character “(14)”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Shatalov et al. (US 2016/0027970 A1).
Regarding claims 1 and 13, Shatalov et al. a discloses a UV-C purification device (Fig.19A) and a fluid purification method [0083], comprising:

-    A printed circuit board (PCB), (Fig.19A:60A has unlabeled bottom and top surfaces) having a bottom surface and a top surface,
-    One or more UV-C LED (Fig.19A:14 and 60A) located on the PCB, and
-    One or more UV-C-transmissive window elements (Fig.19A:20 or the unlabeled windows of each cavity 30A-30D sealed by 20),
Wherein the one or more UV-C LED is in optical communication (Fig.9B:14A and 20A) with the one or more UV-C-transmissive window elements (unlabeled windows for each of 12A-12C as shown in Fig.9B), and
Wherein the one or more UV-C transmissive window elements further comprises a top surface, a side surface and a hollow central portion (unlabeled top and side surfaces of 20 as shown in Fig.19A) to encapsulate the PCB (Fig.19A:20 and 60A) and wherein the one or more UV-C transmissive window elements is capable of being removable and replaceable (i.e., polymer film 20 in Fig.19A is deemed removable from PCB 60A); 
Wherein the one or more UV-C transmissive window elements (Fig.12:20A-20C; [0086]) surround and encapsulate (transparent polymer films 20A-20C do surround and encapsulate optoelectronic 14 that includes UV-C and PCB) the one or more UV-C LED (Fig.12:14) and the top surface and side surfaces of the PCB [0054];
Administering UV-C light ([0051]; 200 nm to 400 nm includes the UV-C wavelength of 200 nm to 280 nm) to fluid in a gaseous, liquid, or solid form or a combination thereof [0083], the UV-C light being generated by one or more UV-C LED modules (Fig.6B:12A-12D), each module comprising:

-    One or more UV-C LED (Fig.19A:14 and 60A) located on the PCB, and
-    One or more UV-C transmissive window elements (Fig.19A:20 or the unlabeled windows of each cavity 30A-30D sealed by 20),
Wherein the one or more UV-C LED is in optical communication (Fig.9B:14A and 20A) with the one or more UV-C transmissive window elements (unlabeled windows for each of 12A-12C as shown in Fig.9B), 
Wherein the one or more UV-C transmissive window elements further comprises a top surface, a side surface and a hollow central portion (unlabeled top and side surfaces of 20 as shown in Fig.19A) to encapsulate the PCB (Fig.19A:20 and 60A), and 
Wherein the one or more UV-C transmissive window elements (Fig.12:20A-20C; [0086]) surround and encapsulate (transparent polymer films 20A-20C do surround and encapsulate optoelectronic 14 that includes UV-C and PCB) the one or more UV-C LED (Fig.12:14) and the top surface and side surfaces of the PCB [0054].
Regarding claim 2, the one or more UV-C transmissive window elements (unlabeled 20A-20B and 53A-53B for each device package 12A-12B as shown in Fig.10A) further comprises a partial bottom region (Fig.10A:20A and 20B) opposite the top surface (Fig.10A:55A and 55B) of the one or more UV-C transmissive window elements.
Regarding claim 3, the partial bottom region (Fig.10A:20A and 20B) of the one or more UV-C transmissive window elements unlabeled 20A-20B and 53A-53B for each device package 12A-12B as shown in Fig.10A) may extend in a direction from the side surface of the UV-C transmissive window element (partial bottom region 20A in Fig.10A extends down from the unlabeled side surface of 20A 
Regarding claim 4, the PCB housing (Fig.19A:20 and 60A) surrounding the PCB (unlabeled upper surface of 60A surrounded by 20 as shown in Fig.19A).
Regarding claim 6, the PCB housing (Fig.19A:20 and 60A) further comprises a region (unlabeled peripheral side regions of 20) upon which the UV-C transmissive window element seals.
Regarding claim 7, the PCB housing (Fig.19A:20 and 60A) further comprises a fixation portion (Fig.19A:62A and 62B) for fixing the UV-C LED module in a desired location.
Regarding claim 8, a passage (the structure 53A in Fig.10A is considered as a passage that is capable of transporting liquids or gases) for the transportation of the fluid.
Regarding claim 9, the one or more UV-C LED modules (Fig.10A:12A and 12B) are arranged to illuminate [0083] a region of the passage (the unlabeled optoelectronic devices in 12A and 12B are capable of illuminating the unlabeled middle sections of structure 53A as shown in Fig.10A).
Regarding claim 10, the one or more UV-C transmissive window elements comprises a silicone material [0036 and 0098].
Regarding claim 11, the consumer device or the industrial device [0003] comprising purifying water for a coffee machine or an ice making device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2006/0138443 A1) in view of Shatalov et al. (US 2016/0027970 A1).
Regarding claims 1 and 13, Fan et al. discloses a UV-C purification device (Fig.2:200) and administering UV light (Fig.2:208 and 238; [0002 and 0015]) to fluid in a gaseous, liquid, or solid form or a combination thereof [0017-0019], the UV light being generated by one or more UV-C LED modules [0015 and 0019], each module (Fig.2:200) comprising:
-    A circuit (Fig.2:202, 206, 208, 210, 212 and 214; [0030-0031]), having a bottom surface (unlabeled bottom surface of 214 as shown in Fig.2) and a top surface (unlabeled top surface of 202 as shown in Fig.2),
-    One or more UV-C LED (Fig.2:208) located on the circuit, and
-    One or more UV-C-transmissive window elements (Fig.2:238),

Wherein the one or more UV-C transmissive window elements (Fig.2:238) further comprises a top surface (unlabeled top surface of 238 as shown in Fig.2), a side surface (unlabeled side surfaces of 238 as shown in Fig.2) and a hollow central portion (unlabeled inner volume of 238 as shown in Fig.2) to encapsulate the circuit and wherein the one or more UV-C transmissive window elements is capable of being removable and replaceable; and
Wherein the one or more UV transmissive window elements (Fig.2:238) further comprises a top surface (unlabeled top surface of 238 as shown in Fig.2), a side surface (unlabeled side surfaces of 238 as shown in Fig.2) and a hollow central portion (unlabeled inner volume of 238 as shown in Fig.2) to encapsulate the circuit.
Fan et al. appears silent to disclose using a printed circuit board.
Shatalov et al. a discloses a UV-C purification device (Fig.19A) and a fluid purification method [0083] that teaches placing optoelectronic devices on a printed circuit board (PCB), (Fig.19A:60A has unlabeled bottom and top surfaces) since using printed circuit boards can provide for efficient heat management [0097]. Shatalov et al. further teaches that the one or more UV-C transmissive window elements (Fig.12:20A-20C; [0086]) surround and encapsulate (transparent polymer films 20A-20C do surround and encapsulate optoelectronic 14 that includes UV-C and PCB) the one or more UV-C LED (Fig.12:14) and the top surface and side surfaces of the PCB [0054]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Fan et al. circuit with Shatalov et al. printed circuit board since using printed circuit boards can provide for efficient heat management.

Regarding claims 4-7, Fan et al. appears silent to disclose using a printed circuit board.
Shatalov et al. a discloses a UV-C purification device (Fig.19A) and a fluid purification method [0083] that teaches placing optoelectronic devices on a printed circuit board (PCB), (Fig.19A:60A has unlabeled bottom and top surfaces) since using printed circuit boards can provide for efficient heat management [0097]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Fan et al. circuit with Shatalov et al. printed circuit board since using printed circuit boards can provide for efficient heat management.
Regarding claim 8, the unlabeled space or passage in Fan et al. between the outer surface of 424 and the electrically insulated sidewalls 422 in Fig.4 function as a passage for the transportation of the fluid.
Regarding claim 9, the UV-C LED module of Fan et al. is capable of being arranged to illuminate a region of the passage [0018-0019].
Regarding claim 10, Fan et al. discloses that the UV-C transmissive window element comprises a silicone material [0036].
Regarding claim 11, Fan et al. discloses that the UV-C purification device is an air conditioning device (the air purification in [0019]).
Response to Arguments
Applicant's arguments filed on 11/09/21 have been fully considered but they are not persuasive. 

The examiner respectfully disagrees. Shatalov et al. does teach that Wherein the one or more UV-C transmissive window elements (Fig.12:20A-20C; [0086]) surround and encapsulate (transparent polymer films 20A-20C do surround and encapsulate optoelectronic 14 that includes UV-C and PCB) the one or more UV-C LED (Fig.12:14) and the top surface and side surfaces of the PCB [0054].
The 112(b) rejection of claims 11-12 is withdrawn in light of the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798